IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. WR-71,296-03


               EX PARTE CLIFTON LAMAR WILLIAMS, Applicant


    ON APPLICANT’S APPLICATION FOR A WRIT OF HABEAS CORPUS
     IN CAUSE NO. 114-1505-06-C FROM THE 114TH DISTRICT COURT
                            SMITH COUNTY

        YEARY, J., filed a dissenting opinion in which KELLER, P.J., and SLAUGHTER,
J., joined.
                                DISSENTING OPINION

       Today the Court grants Applicant relief in his subsequent post-conviction

application for writ of habeas corpus based upon a finding that he suffers from an

intellectual disability (“ID”), and it summarily reforms his sentence from death to a term

of life in the penitentiary. I do not dispute that there is substantial evidence to support

Applicant’s contention that he is intellectually disabled. If this was a case in which ID was

being raised by necessity for the first time in post-conviction habeas corpus proceedings,

in which this Court is the court of return and principal factfinder, I would concur in that

disposition. But this is not such a case. Applicant’s trial occurred after Atkins v. Virginia,
                                                                                  WILLIAMS ― 2

536 U.S. 304 (2002), was decided, and he raised ID at the punishment phase of trial, where

the jury rejected his Eighth Amendment claim.

       Now, in light of more recent jurisprudential elaborations upon the United States

Supreme Court’s Eighth Amendment prohibition against the execution of offenders who

suffer from ID (which have been delivered since Applicant’s direct appeal and the filing of

his original writ application), 1 the Court’s per curiam opinion today simply declares

Applicant to be constitutionally ineligible for the death penalty. I dissent to the summary

disposition of this claim for the same reasons I dissented to a similar disposition in Ex parte

Lizcano, 607 S.W.3d 339 (Tex. Crim. App. 2020) (Yeary, J., dissenting).

       In no previous case of which I am aware—certainly not in Lizcano—has the Court

substantively addressed the question of what the appropriate disposition ought to be when

we find that a jury’s trial-level determination of an ID claim was of questionable reliability,

either because of the discovery of substantial new facts bearing on the issue, or in light of

subsequent Supreme Court jurisprudential development calling into question the criteria

that the jury was allowed to consider. May this Court simply re-visit the ID issue sua sponte

and make a merits determination de novo, as it does today? Or is the proper disposition,

instead, to remand the case to the convicting court for, if not an altogether new punishment

hearing before a jury, at least another jury determination of the ID issue? See Lizcano, 607
S.W.3d at 340–41 nn. 6 & 7. The Court has yet to explain.




       1
           See Moore v. Texas, 137 S. Ct. 1039 (2017); Moore v. Texas, 139 S. Ct. 666 (2019).
                                                                                   WILLIAMS ― 3

       Rather than summarily reforming Applicant’s sentence to a term of life, I would file

and set the cause to address these substantial unresolved questions, with additional briefing

by the parties. 2 Because the Court once again refuses to do so, I respectfully dissent.



FILED:                       December 9, 2020
DO NOT PUBLISH




       2 That the State assents to the relief the Court grants today is of no moment. This Court is
not bound by prosecutorial confessions of error, and we must independently evaluate such issues.
Saldano v. State, 70 S.W.3d 873, 884 (Tex. Crim. App. 2002). Should we hold that a remand is
the appropriate remedy and send the case back to the convicting court, the State can always opt
not to seek the death penalty at that stage. TEX. PENAL CODE § 12.31(a).